Citation Nr: 0844588	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  08-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2007 for additional compensation for the veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
was scheduled for a December 2008 Board videoconference 
hearing but failed to report or indicate any desire to 
reschedule.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 1990 the veteran submitted an incomplete VA Form 
21-686c, Declaration of Status of Dependents as part of a 
claim for additional compensation benefits. 

2.  In January 2007 the veteran submitted a VA Form 29-336b, 
Designation of Beneficiary for Government Life Insurance, on 
which he named M.M.T. his beneficiary and indicated that she 
is his wife; this form was date stamped as received by VA in 
June 1996.

3.  In January 2007 the veteran submitted a complete VA Form 
21-686c and a copy of his October 1975 marriage certificate 
to M.M.T.

4.  Evidence that M.M.T. is the veteran's dependent spouse 
was not received prior to January 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
2007 for the payment of additional compensation benefits for 
the veteran's spouse have not been met.  38 U.S.C.A. §§ 1115, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.4, 3.31, 3.204, 
3.205, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

There are some claims to which the VCAA does not apply, such 
as claims based on allegations that VA decisions were clearly 
and unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  The VCAA also does not apply to claims 
based on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In addition, remand of claims 
pursuant to VCAA is not required when evidentiary development 
has been completed.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

This case involves the application of law to certain facts, 
and those facts are already established by the evidence now 
of record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the veteran's 
appeal.  See, Smith 14 Vet. App. 227, 231-2 (2000).  
Therefore, no further development of evidence is necessary 
for this appeal and the VCAA requirements are satisfied.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

II.  Pertinent Law and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating, provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, it is the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that 
the additional award of compensation for a dependent spouse 
can occur is the first day of the month following the 
effective date.  38 C.F.R. § 3.31.

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage, may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

III.  Analysis

In May 1990 the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents as part of a claim for 
additional compensation benefits.  The form was incomplete, 
as the veteran did not fill in the information about his 
marriages.  VA notified the veteran in a June 1990 letter 
that his claim for additional compensation for dependents 
could not be granted because he did not provide the required 
information.  The veteran was advised that he could still 
submit the requested information, but the record does not 
indicate that he did so.

In January 2007 the veteran submitted a VA Form 29-336b, 
Designation of Beneficiary for Government Life Insurance, on 
which he designated M.M.T. his beneficiary and wrote that she 
is his wife.  This was date stamped as received by the RO in 
Saint Paul, Minnesota on June 25, 1996.  The veteran filed a 
claim in January 2007 requesting that M.M.T. be added as his 
dependent spouse as of June 25, 1996 because that was when VA 
acknowledged he is married.  In addition, the veteran wrote 
that he submitted a copy of his marriage certificate in June 
1996.  

The Board notes that the veteran's claims file contains a 
copy of Form 29-336b with a stamp indicated it was received 
by VA on June 25, 1996.  The copy of the marriage certificate 
in the claims file indicates it was received on January 12, 
2007, the same date as the claim for dependency.  The record 
does not show that the veteran submitted a claim for 
dependency in 1996.  The beneficiary form that the veteran 
completed in 1996 does not constitute a claim to add a 
dependent to his compensation award.  In addition, the record 
does not show that the veteran submitted to VA a marriage 
certificate or other acceptable proof of his marriage until 
January 2007.  See 38 C.F.R. § 3.205.

Under these circumstances the Board must conclude that there 
is no legal basis for an effective date earlier than February 
1, 2007 for the addition of the veteran's spouse as a 
dependent.  This is the first day of the month following 
receipt of notice.  See 38 C.F.R. § 3.31.  Therefore, the 
claim for an earlier effective date must be denied.  While 
the Board is sympathetic with the veteran's contentions, the 
veteran did not submit the required information until January 
2007.  Accordingly, for the reasons and bases discussed 
above, the veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  See Sabonis, supra.


ORDER

An effective date earlier than February 1, 2007 for the 
payment of for additional compensation for the veteran's 
spouse is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


